Citation Nr: 1147407	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision in which the RO reopened and denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and for tinnitus.

Here, the Veteran seeks service connection for the same disorders (bilateral hearing loss and tinnitus) that the Board denied in March 2006.  Therefore, the Board must first decide whether new and material evidence has been received to reopen the claims for service connection before it can address these matters on the merits.  On review of the evidence and in light of the Board's favorable action on the Veteran's petition to reopen the previously-denied claims of service connection for bilateral hearing loss and tinnitus, the Board has characterized the appeal as encompassing the four issues listed on the title page. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran presented testimony in July 2010 before the undersigned Acting Veterans Law Judge sitting at St. Paul, Minnesota.  The transcript is of record.  

Following review of the record, the issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2006 decision, the Board denied service connection for tinnitus and for bilateral hearing loss. 

2.  Evidence received since the March 2006 Board decision relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for tinnitus and for bilateral hearing loss.

3.  The Veteran currently has tinnitus, and the overall record tends to support a finding that it is related to service.


CONCLUSIONS OF LAW

1.  The March 2006 Board decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1104 (2011).

2.  As the evidence received since the March 2006 Board decision is new and material, the criteria to reopen the claim of service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The March 2006 Board decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1104 (2011).

4.  As the evidence received since the March 2006 Board decision is new and material, the criteria to reopen the claim of service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Given the Board's favorable disposition of the Veteran's petition to reopen the previously-denied claims of entitlement to service connection for tinnitus and bilateral hearing loss and his claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these issues on appeal have been accomplished.

Petition to Reopen

In a March 2004 rating decision, the RO denied the Veteran's original claims of entitlement to service connection for bilateral hearing loss and tinnitus, finding that neither hearing loss nor tinnitus was shown in service or for many years thereafter, and that there was no evidence showing that these conditions were related to military service.  The Veteran appealed.  The Board denied the claims in a March 2006 decision, determining that the evidence of record failed to show a connection between the claimed disabilities and active service.  The Board decision was final as of the date it was issued.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 10.1100, 20.1104.  

The Veteran petitioned to reopen the previously-denied claims of entitlement to service connection for bilateral hearing loss and for tinnitus in January 2009.  In a May 2009 rating decision, the RO reopened the Veteran's claims and denied them on the merits on the bases that bilateral hearing loss was not manifested to a compensable degree within one year of discharge from service, and that there was no evidence that either bilateral hearing loss or tinnitus was incurred in or caused by service.  

For petitions to reopen a claim filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is in fact new.  As indicated by the regulation cited above and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Because the basis of the prior final denials in March 2006 was that the evidence failed to show that the Veteran's bilateral hearing loss and tinnitus were related to military service, new and material evidence must tend to show that the Veteran's bilateral hearing loss and tinnitus are related to his active service.

In support of his petition to reopen, during a July 2010 hearing, the Veteran testified that his hearing loss and tinnitus had their onset during active duty and had continued since that time and had progressively worsened.  He stated that immediately after leaving service, he sought treatment for hearing loss and ringing in the ears but was unable to retrieve the records because the clinic had closed.  He related that, after service, he worked in the printing industry in the laboratory engaged in color matching for 20 years and subsequently "went on the road" in service and sales.  The appellant said that he did not spend much time in the pressroom, but mostly performed desk-related duties.  He denied any significant noise exposure after service, including recreational pursuits like hunting.  

A private audiology evaluation dated and submitted by the Veteran in January 2009 reflects a notation of constant tinnitus and a diagnosis of bilateral hearing loss.  A positive history of noise exposure in the military including time in a motor pool with loud equipment and a denial of other instances of noise exposure was reported.  It was the audiologist's opinion that the Veteran's hearing loss was at least as likely as not related to noise exposure.  

The Board finds that this additional evidence is neither cumulative nor duplicative of evidence previously of record nor was it previously considered by agency adjudicators.  As such, it is "new" and relates to an unestablished fact that may provide a reasonable possibility of substantiating the Veteran's claims.  As this evidence relates to continuity of symptomatology since service and provides a link to service, it bears directly and substantially upon the specific matters under consideration and must be considered in order to decide the merits of the claims.  Accordingly, the Board concludes that the criteria to reopen the claims of service connection for bilateral hearing loss and for tinnitus are met and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, a lay person is generally capable of reporting that he or she is unable to hear.  In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  Also, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records do not refer to complaints, symptoms or findings of ringing of the ears.  Upon the filing of his initial claim of service connection for tinnitus, a medical report was received from K. P. O., M.D., indicating that the appellant was seen for a hearing evaluation "with concern of tinnitus in both ears over the last 2 years."  It was noted that he had been around some noise in the form of pressrooms and had used hearing protection in that situation on an inconsistent basis.  Dr. K. P. O. outlined the causal and exacerbating factors of tinnitus.  In a private clinical report dated in January 2009, C. E., Au.D., note that the Veteran reported symptoms that included constant tinnitus, which was matched to between 4000 and 6000 Hertz.  

When examined for VA compensation in April 2004, the examiner concluded that by history, tinnitus was most likely caused by or was a result of military noise exposure.  However, that the RO sent a request to the examiner asking that he review the opinion, stating that although the examiner related tinnitus to service, "earlier medical evidence shows tinnitus begain[sic] in 1994. . . Therefore, VA denied service connection in 1994 for the following reason: condition has not occurred in nor cause by the veteran's service.  VBA concurred this decision in 2006."  In response to the RO's request, in an addendum, the VA examiner stated that the opinion regarding tinnitus was based in large part on historical data since there was no reliable testing that verified the presence or absence of tinnitus.  The VA examiner ultimately concluded that to resolve the conflict in the evidence, the initial history in 1994 should be given more weight and that more likely than not, the Veteran's tinnitus was not related to his time in the military.  The Board finds, however, that the second opinion followed a potentially leading statement made by the RO to the examiner.

In Colayong v. West, 12 Vet. App. 524, 535 (1999) (the Court held that the questions that the RO presented to the specialist in the engagement memorandum were fatally flawed in that a "question may not suggest an answer or limit the field of inquiry by the expert).  Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994); see also Austin v. Brown, 6 Vet.App. 547, 552, (1994).  Reliance on an opinion which is constrained by the scope of inquiry is improper because such constraints limit the examiner's investigation and taint the results.  In this instance, the Board finds that the RO's instructions suggested a predetermined outcome to the examiner.  Thus, the VA examiner's addendum opinion will be disregarded so as not to compromise the fairness of the adjudication.  

Resolving all doubt in the Veteran's favor and in light of the law above, the Board finds that service connection for tinnitus is warranted.  

Both private and VA examinations establish the presence of tinnitus.  The question remains, however, as to whether there exists a medical nexus between tinnitus and service.

The Veteran asserts that his tinnitus is due to noise exposure in service.  He presented testimony to the effect that, while in service, he worked in a motor transport shop on diesel and combustion engines, where there were compressors running all the time, that he was not provided with hearing protection in service, and that, as a result, he developed tinnitus that he had had since that time which was now constant.  His DD Form 214 reflects a military occupational specialty (MOS) of heavy vehicle driver with citations awarded for Sharpshooter Rifle and the M-14, which presumes considerable noise exposure.  Considering the circumstances of the Veteran's service, he was likely exposed to some, and possibly significant, noise exposure in service due to his MOS.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Similarly, as a lay person the Veteran is competent to report that he had ringing in his ears.  Charles, supra.  Therefore, the Board finds that Veteran's statements are competent and credible with respect to having been exposed to noise in the military and having ringing in his ears which continued after service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible.  

The Board also finds that the record presents an objective basis for attributing the Veteran's current tinnitus to service.  For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  

As noted earlier, the April 2004 VA examiner initially concluded that by history, tinnitus was most likely caused by or was a result of military noise exposure. 

Considering the totality of the evidence, including the Veteran's credible assertions of in-service noise exposure (acoustic trauma), chronic tinnitus during service, and continuous tinnitus since service, and the nature of the disability, the Board finds that the Veteran's tinnitus began in service and was continuous after service.  The lay and medical evidence shows current disability of tinnitus.  Affording the Veteran the benefit of the doubt on the question of medical nexus, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

As new and material evidence sufficient to reopen a claim for service connection for tinnitus has been received, the Veteran's previously-denied claim is reopened.  To this extent, the appeal is granted.

As new and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss has been received, the Veteran's previously-denied claim is reopened.  To this extent, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is indicated prior to adjudication of the claim of service connection for bilateral hearing loss on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, in-service noise exposure has been conceded.  The Board notes that as both of the Veteran's in-service audiological examinations were prior to October 1967, the Board assumes that there are in American Standards Association (ASA) units and must be converted to the International Standards Organization (ISO)-American National Standards Institute (ANSI) units.  Such conversion reflects that puretone thresholds, in decibels, in November 1963, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
20
10
LEFT
20
10
15
15
10

While the September 1965 separation audiological testing shows that puretone thresholds, in decibels, in November 1963, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

The April 2009 VA examiner did not discuss whether or not the required conversion to ISO-ANSI units from the ASA units was performed prior to providing an opinion that the Veteran's current hearing loss was not related to service given the history of noise exposure therein.  Nor did the VA examiner indicate the etiology of the Veteran's current hearing loss.  As such, the Board is of the opinion that further development is warranted, and that the claims file should be reviewed by a VA ear, nose, and throat (ENT) physician to ascertain the etiology of the Veteran's current bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the claims file to an appropriate ENT physician for a comprehensive review.  The specialist is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is causally related to the Veteran's active duty or to some other cause such as aging.

In rendering the requested opinion, the specialist should specifically discuss the medical evaluations and opinions already of record, both VA and private, including the June 1996 report of Dr. K. P. Olson, the January 2009 report of Dr. C. Ewert, and the April 2009 VA examination report, as well as discussing the lay statements and the Veteran's testimony and written submissions.  In particular, the specialist is also asked to comment on the likelihood that the Veteran's performance of duties as a heavy vehicle driver is a probable etiology for the onset of his hearing loss, as well as any other factors of record.  The ENT specialist should describe the Veteran's post-service occupational and recreational exposure, and the relevance, if any, of the aging process.

Any opinion should be fully explained with the complete rationale for the comments and opinions expressed provided in a printed report.  If any requested opinion cannot be given, he/she should state the reason(s) why.

If the specialist indicates that an opinion cannot be provided without an examination, schedule the Veteran for an appropriate VA examination in accord with Training Letter No. 10-02, to ascertain whether his bilateral hearing loss is related to the Veteran's active duty or to some other cause.

2.  After completing the requested action, and any additional notification and/or development deemed appropriate, readjudicate the issue of entitlement to service connection for bilateral hearing loss in light of all pertinent evidence and legal authority.  If the benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period to respond before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


